OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We do not reach the question of negative identification argued by defendant. On defendant’s attorney’s cross-examination of one of the victims, he asked whether she had ever said she did not get a good look at the perpetrator. Her unresponsive answer was that she had been shown a number of photographs at the time she made that statement. By failing to move to strike that unresponsive an*742swer, defendant’s attorney opened the door to an explanation by the People concerning the circumstances under which she had seen the photographs (cf. People v Melendez, 55 NY2d 445, 451-452).